internal_revenue_service p o box cincinnatl oh date date number release date department of the treasury employer_identification_number contact person - id contact telephone number uil legend w name of organization x educational_institution dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated duly our records indicate that w has been recognized as a non-exempt charitable_trust under intemal revenue code sec_4947 and that it was previously classified as a supporting_organization under internal_revenue_code sec_509 a it was converted to a private_foundation as defined in sec_509 by provision of the pension_protection_act of on date the programs were previously operated by w during the period when it was classified as a supporting_organization under internal_revenue_code sec_509 your letter indicates that w will be providing scholarships to academically- qualified students who attend or desire to attend x and who are in need of financial assistance the number of scholarships that are awarded and the amount of each scholarship varies depending upon the required amount and the number of qualified applicants the required amount’ is defined as the het income of the trust or if greater the amount that must be distriouted to enable the trust to satisfy the code sec_4942 ‘minimum distribution_requirements after taking into account administrative expenses and qualifying_distribution carry forwards the college's financial aid office will recommend students based upon academic achievement and financial need the financial aid office then will forward those recommendations to the college's academic dean for approval the college’s academic dean is the sole member of the recommendation committee tecommends which students should receive scholarships academic dean approves the students the financial aid office advises the the recommendation committee once the students that they have been nominated to receive a scholarship and asks the nominated students to provide a brief statement about their achievements the statements and the recommendation committee's tecommendations are forwarded to the trustee of w the trustee then selects which students should receive scholarships the college offers the scholarship on a per year basis there is no action required by a student to be nominated for initial or subsequent scholarships students do not apply for scholarships but instead they are nominated all scholarships are awarded on an objective and non-discriminatory basis no scholarships may be awarded to any individual who is related by blood adoption or marriage to any member of the recommendation committee or any disqualified_person of the trust as a first cousin or nearer relative as outlined in the trust's conflict of interest policy the trustee pays each scholarship directly to the college the trustee provides a letter to the college specifying that the college’s acceptance of the scholarship proceeds constitutes the college’s agreement to i refund any unearned portion of a scholarship if subsequent to the payment of a scholarship a scholarship recipient fails to meet any term or condition of the scholarship program and li notify the trustee if a scholarship recipient fails to meet any term or condition the scholarship program the foundation will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that they have undertaken the supervision and investigation of grants sec_4945 and b of the cade impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study unless such grant satisfies the requirements of subsection g or other similar purposes by such individual sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 kam the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ___ its grant procedure includes an objective and nondiscriminatory i ii selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that effective date your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures as of date are excludable from the gross_income of the recipients subject_to the limitations provided by sec_147 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein effective date constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the intemal revenue service this determination is directed only to the organization that requested it sec_61 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
